Citation Nr: 1643316	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  04-37 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye. 
 
2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral photophobia associated with recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to November 1974. 

These matters are before the Board of Veterans Appeals (Board) on appeal of a rating decision in January 2004 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a decision in July 2007, the Board denied the appeal for an initial compensable rating for residuals of recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in December 2008, the Court set aside the Board's July 2007 decision and remanded the case to the Board for further adjudication of the matter. 

After a remand to the RO in June 2009, in a rating decision in July 2010, the RO granted service connection for bilateral photophobia associated with recession of the rectus muscle of the right eye and recession of the oblique muscle of the left eye, and assigned a separate 10 percent rating for the disability, effective in April 1986. 

The Veteran continued his appeal for a higher rating, arguing that his bilateral eye disabilities warrant a 20 percent rating or higher.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2012 joint motion for remand (JMR) granted by the Court, the parties agreed that the Board failed to ensure compliance with the Board's remand of June 2009.  Specifically, that the June 2009 Board remand ordered an examination by an ophthalmologist, and that the subsequent examination was conducted merely by an optometrist.  Accordingly, the Board again remanded the case in July 2013 for such an examination.  A remand by the Board confers on the Veteran the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). 

Subsequent Compensation and Pension examinations were again conducted by an optometrist.  In December 2014 an ophthalmologist provided an addendum which did not address any pertinent evidence related to rating the Veteran's eye disabilities.  The addendum stated that the Veteran's 10 percent rating for "Status Post Corneal Transplant is inaccurate.  This veteran does not show evidence of corneal transplantation.  I reviewed all past notes in CPRS and VistaWeb and cannot discern where this determination came from."  The Veteran is assigned a 10 percent rating by analogy under Diagnostic Code 6036 for post corneal transplant, because it is one of the few Diagnostic Codes which actually addresses symptoms of photophobia.  It is clear from the record that the Veteran has symptoms of photophobia which required such an analogous rating.

As the evidence of record is insufficient to decide the question, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an eye examination by an ophthalmologist to determine the current severity of the service-connected eye disabilities on the basis of visual acuity, visual fields, and muscle function. 

a).  For visual acuity, the VA examiner must include central uncorrected and corrected visual acuity for distance and near vision using the Snellen's test type or its equivalent. 

b).  For visual fields, the VA examiner must use either the Goldmann kinetic perimeter or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of the perimetric devices with simulated kinetic Goldman testing. 

The results must be recorded on a standard Goldman chart which must be included with the examination report. The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used.  If additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann stimulus size and the examination report must then include tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldmann III stimulus size. 

c).  For muscle function the VA examiner must use a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral) and the central field (20 degrees or less).  The examiner must chart the areas of any diplopia and include the plotted chart with the examination report. 

The Veteran's file must be made available to the VA examiner for review. 

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
3.  The medical report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 
 
4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for increased disability ratings must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

